234 F.2d 958
UNITED STATES of Americav.Francis X. SPINLEY.
No. 11880.
United States Court of Appeals Third Circuit.
Submitted June 22, 1956.Decided Aug. 7, 1956.

Francis X. Spinley, pro se.
D. Malcolm Anderson, Jr., U.S. Atty., John R. Gavin, Asst. U.S. Atty., Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, GOODRICH, Circuit Judge, and VAN DUSEN, District Judge.
PER CURIAM.


1
Careful consideration of the briefs and record on this appeal convinces us that the decision of the court below was correct.


2
Accordingly, the judgment appealed from will be affirmed.